     AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

     THIS AGREEMENT, originally dated as of this 19th day of July, 2007, by and
between Somerset Hills Bank, a banking corporation organized and existing under
the laws of the State of New Jersey, the Service Recipient, hereinafter called
the “Plan Sponsor”, and Stewart McClure, Jr., the Service Provider, hereinafter
called the Participant.

WITNESSETH

     WHEREAS, the Participant has now and for years past faithfully served the
Plan Sponsor. It is the consensus of the Board of Directors that the
Participant's services have been of exceptional merit and have constituted an
invaluable contribution to the general welfare of the Plan Sponsor bringing it
to its present status of operating efficiency, and its present position in its
field of activity; and,

     WHEREAS, the experience of the Participant, his knowledge of the affairs of
the Plan Sponsor, his reputation and contacts in the industry are so valuable
that assurance of his continued services is essential for the future growth and
profits of the Plan Sponsor and it is in the best interests of the Plan Sponsor
to arrange terms of continued employment for the Participant so as to reasonably
assure his remaining in the Plan Sponsor's employment during his lifetime or
until the age of retirement; and,

     WHEREAS, it is the desire of the Plan Sponsor and the Participant to enter
into this Agreement under which the Plan Sponsor will agree to make certain
payments to Participant upon his Disability, retirement, termination, or in the
event of his premature death while employed by the Plan Sponsor; and,

     WHEREAS, the Plan Sponsor intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute an unfunded
nonqualified deferred compensation plan for tax purposes and for purposes of
Title I of ERISA. This Plan is not intended to qualify for favorable tax
treatment pursuant to IRC Section 401(a) of the Code or any successor section or
statute. This Plan is intended to comply with Code Section 409A as created under
The American Jobs Creation Act of 2004 (the “Jobs Act of 2004”). It is both
anticipated and expected that the terms and provisions of this Plan may need to
be amended in the future to assure continued compliance. The Plan Sponsor and
the Participant acknowledge that fact and agree to take any and all steps
necessary to operate the plan in “good faith” based on their current
understanding of the regulations;

     NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, it is agreed as follows:

ARTICLE ONE
Definitions

--------------------------------------------------------------------------------

     DEFINITION OF TERMS. Certain words and phrases are defined when first used
in later Sections of this plan. Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply. In addition, the following words and phrases when used herein, unless the
context clearly requires otherwise, shall have the following respective
meanings:

     1.01 Affiliate. Any corporation, partnership, joint venture, association,
or similar organization or entity, which is a member of a controlled group of
companies which includes, or which is under common control with, the Plan
Sponsor under Section 414 of the Code.

     1.02 Beneficiary. The Beneficiary designated by the Participant under
Section 5, or, if the Participant has not designated a Beneficiary under Section
5, the person or persons entitled to receive distributions of benefits under
Section 3.

     1.03 “Cause” shall mean a “termination for just cause”, as such term is
defined in Section 7.1 of the Employment Agreement.

     1.04 “Change of Control” shall be deemed to occur when any one person, or
more than one person acting as a group as determined under Internal Revenue Code
regulation section 1.409A -3(i)(v)(5)(B) (i) acquires ownership of stock of the
Parent that constitutes more than 50 percent of the total fair market value or
total voting power of the Parent, (ii) the date said person or group acquires
ownership of stock of the Parent possessing 30 percent or more of the total
voting power of the stock of the Parent; (iii) the date a majority of members of
the Parent’s Board of Directors is replaced during any twelve (12) -month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Parent’s board of directors before the date of the appointment or
election; (iv) upon the change in the ownership of a substantial portion of the
Parent, which, for this purpose, shall be deemed to occur on the date that any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the Parent immediately before such acquisition or
acquisitions or (v) the Parent engages in any merger, consolidation or similar
transaction as a result of which the holders of a majority of the voting power
of the outstanding stock of the Parent do not continue to hold a majority of the
voting power of the outstanding stock of the resulting entity from the
transaction.

     1.05 “Code” The term “Code” as used in this instrument shall refer to the
Internal Revenue Code of 1986, as amended from time to time and the term
“Section” as used herein shall be deemed to refer to a particular section of the
Code. If, at the time in question, a particular provision of the Code has been
renumbered, or the Code has been superseded by subsequent federal tax law, the
reference shall be deemed to be the renumbered provisions or the corresponding
provision of the subsequent law unless to do so would clearly be contrary to the
expressed intention in this instrument.

 

--------------------------------------------------------------------------------

     1.06 “Disability” shall mean if the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or the Participant
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Plan Sponsor. A
Participant will also be deemed disabled if determined to be totally disabled by
the Social Security Administration or in accordance with a disability insurance
program, provided that the definition of Disability applied under such
disability insurance program complies with the requirements of Treasury
regulation 1.409A -3(g)(4).

     1.07 “Effective Date” shall mean July 19th, 2007.

     1.08 “Employment Agreement” means that certain Employment Agreement by and
between the Plan Sponsor and the Participant dated as of March 8, 2001, as
subsequently amended.

     1.09 “Plan Administrator” shall be the Board of Directors or their
designee. A Participant in the Plan should not serve as a singular Plan
Administrator. If a Participant is part of a group of participants designated as
a committee or Plan Administrator, then the Participant may not participate in
any activity or decision relating solely to his or her individual benefits under
the Plan; matters solely affecting the applicable Participant will be resolved
by the remaining Plan Administrator members or by the Board.

     1.10 “Plan Year” means a twelve 12 month period, commencing on January 1st
and ending on December 31st of each year. The initial Plan Year shall commence
on the effective date of this Agreement and end December 31, 2007.

     1.11 “Retirement Date” shall mean the date the Participant attains
sixty-five 65 years of age and terminates employment with the Plan Sponsor. The
Board of Directors and the Participant may, by mutual written consent and in
compliance with Section 409A of the Code, elect to postpone the Retirement Age.

     1.12 “Spouse” shall mean the person to whom the Participant is legally
married as of the date of any event that triggers benefit payments under this
Agreement.

     1.13 “Specified Employee” shall mean a key employee (as defined by Internal
Revenue Code Section 416(i) without regard to paragraph (5) thereof), and as
further defined in Treasury regulation 1.409A -(1)(i), of a Plan Sponsor the
stock of which is publicly traded on an established securities market or
otherwise within the meaning of Section 409A(2)(B)(i). Notwithstanding other
provisions of this Plan to the contrary, distributions by the Plan Sponsor to
Specified Employees (if any) may not be made before the date which is six (6)
months after the date of Separation from Service (or, if earlier, the date of
death of the specified employee) within the meaning of Treasury regulation
1.409A -(3)(g)(2). If payments to a Specified Employee are to be made in
installments each installment payment to which a Specified Employee is entitled
upon a Separation from Service will be delayed by six (6) months. A Participant
meeting the definition of Specified Employee on December 31 or during a

--------------------------------------------------------------------------------

12 month period ending December 31 will be treated as a Specified Employee for
the 12 month period commencing the following April 1.

     1.14 “Termination of Employment” means the Participant’s ceasing to be
actively employed by the Plan Sponsor for any reason, voluntary or involuntary,
other than by reason of an approved leave of absence. Whether a termination of
employment has occurred is determined based on whether the facts and
circumstances indicate that the Plan Sponsor and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Plan Sponsor if the Participant has been providing services to
the Plan Sponsor less than thirty-six (36) months).

     1.15 “Year of Plan Participation” shall mean, each twelve (12) month period
during which the Participant is employed on a full-time basis by the Plan
Sponsor, with a minimum of 1,000 hours of service, inclusive of any approved
leaves of absence, beginning on the Participant’s date of entry into this Plan.

     1.16 “Year of Service” shall mean each twelve (12) month period during
which the Participant is employed on a full-time basis by the Plan Sponsor, with
a minimum of 1,000 hours of service, inclusive of any approved leaves of
absence, beginning on the Participant’s date of hire.

     1.17 “Parent” shall mean Somerset Hills Bancorp or any entity becoming its
successor through any transaction which does not constitute a Change of Control.

ARTICLE TWO
Employment

     2.01 Employment. The terms of the Participant’s employment with the Plan
Sponsor will continue to be governed by the Employment Agreement. The
supplemental retirement benefits provided by this Agreement are granted by the
Plan Sponsor as a fringe benefit and are not part of any salary reduction plan
or an arrangement deferring a bonus or a salary increase. The Participant has no
option to take any current payment or bonus in lieu of these salary continuation
benefits.

ARTICLE THREE
Benefits

     3.01 Retirement Benefit. If the Participant shall continue in the
employment of the Plan Sponsor until he attains his Retirement Date, the Plan
Sponsor agrees that upon such retirement it will pay to the Participant a
retirement benefit of Forty-Eight Thousand dollars ($48,000.00) per year for
Fifteen (15) years. Retirement benefits will be paid in One-Hundred Eighty (180)
equal monthly installments of Four-Thousand dollars ($4,000.00) each and shall
commence on or about the first day of the second month following the
Participant’s Retirement Date subject to the conditions and limitations
hereinafter set forth.

 

--------------------------------------------------------------------------------

     3.02 Election by the Participant to Defer Time or Form of Distribution. The
Participant and the Plan Sponsor agree that the Participant may alter the time
or form of distribution of benefits to be distributed under the Agreement,
provided that (1) the election to alter does not take effect until at least
Twelve (12) months after the date of the election, (2) in the case of an
election related to a distribution for a specified time (Retirement Date), the
first payment payable under the election to alter must be deferred for a period
of at least Five (5) years from the date it would otherwise have been payable,
and (3) any election to alter receipt of a distribution at a specified time must
be made at least Twelve (12) months prior to the date the first scheduled
payment would otherwise have been due.

     3.03 Death Prior to Retirement. In the event the Participant should die
while actively employed by the Plan Sponsor at any time after the date of this
Agreement but prior to his Retirement Date, the Plan Sponsor will pay the sum of
Forty-Eight Thousand dollars ($48,000.00) per year for Fifteen (15) years.
Survivor benefits will be paid in One-Hundred Eighty (180) equal monthly
installments of Four-Thousand dollars ($4,000.00) each and shall commence on or
about the first day of the second month following the Participant’s date of
death. Payments shall be made to such individual or individuals as the
Participant may have designated in writing, filed with and been approved by the
Plan Sponsor. In the absence of any effective designation of beneficiary any
such amount becoming due and payable upon the death of the Participant shall be
payable to his duly qualified executor or administrator.

     3.04 Death After Retirement Date. The Plan Sponsor agrees that if the
Participant shall retire under Section 3.01 above, but shall die before
receiving One-Hundred Eighty (180) monthly installments as provided for, it will
continue to make such equal monthly installments to such individual or
individuals as the Participant may have designated in writing, filed with and
been approved by the Plan Sponsor for the balance of the 180 month period. In
the absence of any effective designation of beneficiary any such amounts
becoming due and payable upon the death of the Participant shall be payable to
his duly qualified executor or administrator.

     3.05 Voluntary Termination Prior to Plan Retirement Date. If the
Participant voluntarily terminates his employment at any time prior to his Plan
Retirement Date, then the Participant shall not be entitled to any benefits
under the terms of this Agreement.

     3.06 Termination for Cause Prior To Plan Retirement Date. If the Plan
Sponsor terminates the Participant's employment for "Cause", then the
Participant shall not be entitled to any benefits under the terms of this
Agreement.

     3.07 Termination Without Cause Prior to Plan Retirement Date. The Plan
Sponsor reserves the right to terminate the employment of the Participant at any
time prior to retirement without cause. In the event that the employment of the
Participant shall be terminated by the Plan Sponsor without cause, but including
Disability, then this Agreement shall terminate upon the date of such
termination of employment and the Plan Sponsor shall pay to the Participant as
severance compensation his or her Vested Retirement Benefit. The Vested
Retirement Benefit is the Retirement Benefit defined in Article 3.01 multiplied
by the Vested Percentage in the following table:

 

--------------------------------------------------------------------------------



Completed Years of Participation
Vested Percentage
Less than 1 20.00 1 but less than 2 40.00

Thereafter, the Participant will vest an additional 3.0% per month, so that the
Participant will be fully vested in the Retirement Benefit by March 19, 2010.

This Vested Retirement Benefit shall be paid to the Participant in One-Hundred
Eighty (180) equal monthly installments and shall commence on or about the first
day of the second month following the Participant’s date of termination. If the
termination is due to Disability, the Participant shall in all cases be 100%
vested. In the event that a terminated Participant dies prior to receipt of all
payments due and payable under this Article, then remaining payments shall be
made to such individual or individuals as the Participant may have designated in
writing, filed with and been approved by the Plan Sponsor. In the absence of any
effective designation of beneficiary and such amount becoming due and payable
upon the death of the Participant shall be payable to his duly qualified
executor or administrator.

     3.08 Benefits When An Participant's Services Are Terminated Following A
Change In Control. Upon a Change In Control, then the Participant will be 100%
vested in all benefits hereunder, with payment commencing on the Retirement
Date.

ARTICLE FOUR
General Limitations

     4.01 Suicide or Misstatement. No benefits shall be payable if the
Participant commits suicide within two (2) years after the date of this
Agreement, or if the Participant has made any material misstatement of fact on
any application for life insurance purchased by the Plan Sponsor.

     4.02 Noncompete. The Participant agrees that, as a condition for his
entitlement to payments by the Plan Sponsor under this Agreement, the
Participant will comply with the provisions of Article II of the Employment
Agreement. If at any time, the Participant violates the provisions of Article II
of the employment Agreement, the Plan Sponsor’s obligation to make any future
payments to the Participant or the Participant’s Beneficiary pursuant to this
Agreement shall terminate immediately upon the occurrence of such violation.

     4.03 Acceleration of Payments. Acceleration of payments is permitted only
upon certain limited events. Except as provided for below the Plan may not
permit the acceleration of the time or schedule of any payment under the Plan. A
prohibited acceleration is not deemed to occur if the Participant waives or
accelerates the satisfaction of a condition constituting a substantial risk of
forfeiture applicable to such a deferral of Compensation, provided that the
requirements of Section 409A of the Code are otherwise satisfied with respect to
such deferral of Compensation. Otherwise, the permitted acceleration event must
be due to certain specific causes including the following:

                           (a) Domestic Relations Order. The Plan may permit
direct payment of a Participant’s Benefits to an individual other than a
Participant as

 

 

--------------------------------------------------------------------------------

           necessary to fulfill a domestic relations order, as defined in
Section 414(p)(1)(B) of the Code.           (b) Conflicts of Interest. The Plan
may permit such acceleration of the time or schedule of payment under the Plan
as may be necessary to comply with a certificate of divesture.           (c) De
Minimis and Specified Amounts. The Plan may permit the acceleration of the time
or schedule of payment to a Participant, provided that (i) the payment
accompanies the termination of the entirety of the Participant’s interest in the
Plan; (ii) the payment is made on or before the later of (A) December 31 of the
Calendar Year in which occurs the Participant’s Separation from Service from the
Plan Sponsor or (B) the date is 2 ½ months after the Participant’s Separation
from Service from the Plan Sponsor; and (iii) the payment is not greater than
$10,000.

     4.04 Excise Tax: If all or any portion of the amounts payable to the
Participant under the terms of this Plan, either alone or together with other
payments which the Participant has the right to receive from the Plan Sponsor or
any of its Affiliates, constitute “excess parachute payments” within the meaning
of Section 280G of the Internal Revenue Code 1986, as amended (the “Code”), that
are subject to the excise tax imposed by Section 4999 of the code (or any
successor sections), the Plan Sponsor or success entity shall increase the
amounts payable hereunder to the extent necessary to place the Participant in
the same after-tax position as he would have been in had no such excise tax been
imposed on the payments hereunder. The determination of the amount of any such
excise taxes shall initially be made by the independent account firm employed by
the Plan Sponsor immediately prior to the Change in Control.

     If at a later date it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, assessment by the Internal
Revenue Service or otherwise) that the amount of excise taxes payable by the
Participant is greater than the amount initially so determined, then the Plan
Sponsor or successor entity shall pay the Participant an amount equal to the sum
of (i) such additional excise taxes, plus (ii) any interest, fines and penalties
with respect to such additional excise taxes, plus (iii) the amount necessary to
reimburse the Participant for any income, excise or other taxes payable by the
Participant with respect to the amounts specified in (i) and (ii) above and the
reimbursement provided in this clause (iii).

 

--------------------------------------------------------------------------------

     ARTICLE FIVE
Termination, Amendment or Modification

     5.01 Termination. Although the Plan Sponsor anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Plan Sponsor will continue the Plan or will not terminate the Plan at any
time in the future. Accordingly, the Plan Sponsor reserves the right to
discontinue its sponsorship of the Plan and/or to terminate the Plan at any time
with respect to any or all of its Eligible Employees, by action of its Board or
other similar governing body subject to following restrictions imposed by IRC
Section 409A.

     (a) Distributions will be permitted if the Plan is terminated within 12
months of a corporate dissolution taxed under IRC Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in the
Participant’s gross income in the latest of:

                    (1)      The Calendar Year in which the Plan termination
occurs;         (2)      The Calendar Year in which the amount is no longer
subject to a substantial risk of forfeiture; or         (3)      The first
Calendar Year in which the payment is administratively practicable.

     (b) Distributions will be permitted if the Plan Sponsor has discretion
under the Plan to terminate the Plan within 30 days preceding or the 12 months
following a Change in Control event (as defined in IRC Section 1.409A
-2(g)(4)(i)), then the plan will be treated as terminated only if all
substantially similar arrangements sponsored by the Plan Sponsor are terminated
so that all participants in all similar arrangements are required to receive all
amounts of compensation deferred under the terminated arrangements within twelve
(12) months of the date of termination of the arrangements.

     (c) The Plan Sponsor may also terminate the Plan and make distributions
provided that:

                    (1) All plans sponsored by the Plan Sponsor would be
aggregated with any terminated arrangements if the same Participant participated
in all of the arrangements terminated;     (2) No payments other than payments
that would be payable under the terms of the Plan if the termination had not
occurred are made within twelve (12) months of the plan termination;   (3) All
payments are made within twenty-four (24) months of the Plan termination; and  
(4) The Plan Sponsor does not adopt a new plan that would be aggregated with any
terminated plan if the same Participant participated in both arrangements, at
any time within five years following the date of termination of the Plan.

Notwithstanding the provision of Section [3] above, upon any termination of the
Plan pursuant to this Section 5.01(c), distributions under the Plan shall be
made within sixty (60) days of the termination of the Plan.

     5.02 Amendment. The Plan Sponsor may, at any time, amend or modify this
Plan in whole or in part by the action of its Plan Administrator; provided,
however, that, except to the extent necessary to bring the Plan into compliance
with Section

--------------------------------------------------------------------------------

409A(a)(2),(3), or (4), no amendment or modification shall be effective to
decrease the value or vested percentage of a Participant’s benefit. The
amendment or modification of this Plan shall not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under this Plan
as of the date of the amendment or modification.

ARTICLE SIX
Beneficiary Designations

     6.01 Beneficiary Designations. The Participant shall designate a
beneficiary by filing a written designation with the Plan Sponsor. The
Participant may revoke or modify the designation at any time by filing a new
designation. However, designations will only be effective if signed by the
Participant and accepted by the Plan Sponsor during the Participant’s lifetime.
The Participant’s beneficiary designation shall be deemed automatically revoked
if the beneficiary predeceases the Participant, or if the Participant names a
spouse as beneficiary and the marriage is subsequently dissolved. If the
Participant dies without a valid beneficiary designation, all payments shall be
made to the Participant’s duly qualified executor or administrator.

     6.02 Facility Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his property, the Plan Sponsor may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Sponsor may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Plan Sponsor from all
liability with respect to such benefit.

ARTICLE SEVEN
Funding

     7.01 Funding. Except as otherwise provided under Section 3.08 hereof, the
Plan Sponsor reserves the absolute right at its sole and exclusive discretion
either to fund the obligations of the Plan Sponsor undertaken by this Agreement
or to refrain from funding the same, and to determine the extent, nature, and
method of such funding. Should the Plan Sponsor select to fund this Agreement,
in whole or in part, through the medium of life insurance or annuities, or both,
the Plan Sponsor shall be the owner and beneficiary of the policy. The Plan
Sponsor reserves the absolute right, in its sole discretion, to terminate such
life insurance or annuities, as well as any other funding program, at any time,
either in whole or in part. At no time shall the Participant be deemed to have
any right, title, or interest in or to any specified asset or assets of the Plan
Sponsor, including, but not by way of restriction, any insurance or annuity
contract or contracts or the proceeds therefrom. Any such policy shall not in
any way be considered to be security of the performance of the obligations of
this Agreement. It shall be, and remain, a general, unpledged, unrestricted
asset of the Plan Sponsor. If the Plan Sponsor purchases a life insurance or
annuity policy on the life of the Participant or the Participant’s spouse, he
agrees to sign any papers that may be required for that purpose and to undergo
any medical examination or tests which may be necessary.

 

--------------------------------------------------------------------------------

     7.02 This Section shall not be construed as giving the Participant or his
beneficiary any greater rights than those of any other unsecured Creditor of the
Plan Sponsor.

 

--------------------------------------------------------------------------------

ARTICLE EIGHT
Claims and Review Procedures

8.01  Claims Procedure:

     (a) Claim. A person who believes that he or she is being denied a benefit
to which he or she is entitled under the Plan (hereinafter referred to as a
“Claimant”) may file a written request for such benefit with the Plan
Administrator, setting forth his or her claim. The request must be addressed to
the Plan Administrator at the Plan Sponsor’s then principal place of business.
The claims procedure of this Article 10.1 shall be applied in accordance with
Section 503 of ERISA and Department of Labor Regulation Section 2560.503 -1.

     (b) Claim Decision. Upon receipt of a claim, the Plan Administrator shall
advise the Claimant that a reply will be forthcoming within 90 days after the
receipt of the benefits claim by the Plan Administrator and that the Plan
Administrator shall, in fact, deliver such reply within such period. The Plan
Administrator may, however, extend the reply period for an additional 90 days,
unless the Plan Administrator determines that special circumstances require an
extension of time for making a determination with respect to the benefits claim.
If the Plan Administrator determines that an extension of time for making a
determination with respect to the benefits claim is required, the Plan
Administrator shall provide the Claimant with written notice of such extension
prior to the end of the initial 90 day period. The extension notice shall
indicate the special circumstances requiring the extension of time and the date
by which the Plan Administrator expects to render the benefit determination. If
the claim is denied in whole or in part, the Plan Administrator shall adopt a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

            (i)      The specific reasons for such denial;   (ii)      Specific
reference to pertinent provisions of this Plan on which such denial is based;  
(iii)      A description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; and   (iv)      A description of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following a denial of the appeal of the denial of the benefits claim.

     (c) Request for Review. Within 60 days after receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Review Plan Administrator (as defined below) review the Plan Administrator’s
determination. Such request must be addressed to the Plan Administrator at the
Plan Sponsor’s then principal place of business. The Claimant shall be afforded
the opportunity to submit written comments, documents, records, and other
information relating to the benefits claim, and

 

--------------------------------------------------------------------------------

the Claimant shall be provided, upon request and free of charge, reasonable
access to all documents, records and other information relevant to the
Claimant’s benefits claim. A document, record or other information shall be
considered “relevant” to the benefits claim as provided in Department of Labor
Regulation Section 2560-503-1(m)(8). The review on appeal by the Board of the
Plan Sponsor shall take into account all comments, documents, records and other
information submitted by the Claimant, without regard to whether such
information was submitted or considered in the Plan Administrator’s initial
determination with respect to the benefits claim. If the Claimant does not
request a review of the determination within such 60-day period, he or she shall
be barred and estopped from challenging the determination.

     (d) Review of Decision. The Review Plan Administrator shall advise the
Claimant in writing of the Review Plan Administrator’s determination of the
appear within 60 days of the Review Plan Administrator’s receipt of Claimant’s
written request for review, unless special circumstances (such as a hearing)
would make the rendering of a determination within the 60 day period infeasible,
but in no event shall the Review Plan Administrator render a determination
regarding the denial of a claim for benefits later than 120 days after its
receipt of a request for review. If an extension of time for review is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the date the extension period commences. If
the Claimant’s appeal of the denial of the Claimant’s benefits claim is denied
in whole or in part, the Review Plan Administrator shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

           (i)      The specific reasons for such denial of the appeal;   (ii) 
    Specific reference to pertinent provisions of this Plan on which such denial
of the appeal is based;   (iii)      A statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
benefits claim (and a document, record or other information shall be considered
“relevant” to the benefits claims as provided in Department of Labor Regulation
Section 2560.503-1(m)(8); and   (iv)      A statement describing the Claimant’s
right to bring an action under ERISA Section 502(a).

     (e) Review Plan Administrator. The Plan Administrator may from time to time
appoint a review panel that may consist of two or more individuals who may, but
need not, be employees of the Plan Sponsor (the “Review Plan Administrator”). If
no such Review Plan Administrator is named, the Board of the Plan Sponsor shall
be deemed the Review Plan Administrator for purposes of this Article. The Review
Plan Administrator shall be the named fiduciary that has the authority to act
with respect to any appeal from a denial of benefits or a determination of
benefit rights.

--------------------------------------------------------------------------------

     8.02 Arbitration of Claims. All claims or controversies arising out of or
in connection with this Plan shall, subject to the initial review provided for
in the foregoing provisions of this Article be resolved through arbitration as
provided in this Article. Except as otherwise provided or by mutual agreement of
the parties, any arbitration shall be administered under and by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the JAMS
procedure then in effect. The arbitration shall be held in the JAMS office
nearest to where the Claimant is or was last employed by the Plan Sponsor or at
a mutually agreeable location. The prevailing party in the arbitration shall
have the right to recover its reasonable attorney’s fees, disbursements and
costs of the arbitration (including enforcement of the arbitration decision),
subject to any contrary determination by the arbitrator.

ARTICLE NINE
Administration

     9.01 Plan Administrator Duties. The Plan Administrator shall be responsible
for the management, operation and administration of the Plan. The Plan
Administrator shall act at meetings by affirmative vote of a majority its
members. Any action permitted to be taken at a meeting may be taken without a
meeting if, prior to such action, a unanimous written consent to the action is
signed by all members and such written consent if filed with the minutes of the
proceedings of the Plan Administrator. A member shall not vote or act upon any
matter which relates solely to himself or herself as a Participant. The Chair or
any other member or members of the Plan Administrator designated by the Chair
may execute any certificate or other written direction on behalf of the Plan
Administrator. When making a determination or calculation, the Plan
Administrator shall be entitled to rely on information furnished by a
Participant or the Plan Sponsor. No provision of this Plan shall be construed as
imposing on the Plan Administrator any fiduciary duty under ERISA or other law,
or any duty similar to any fiduciary duty under ERISA or other law.

     9.02 Plan Administrator Authority. The Plan Administrator shall enforce
this Plan in accordance with its terms, shall be charged with the general
administration of this Plan, and shall have all powers necessary to accomplish
it purposes, including, but not by way of limitation, the following:

           1.      To construe and interpret the terms and provisions of this
Plan; 2.      To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries; to determine the time and manner in which
such benefits are paid; and to determine the amount of any withholding taxes to
be deducted; 3.      To maintain all records that may be necessary for the
administration of this Plan; 4.      To provide for the disclosure of all
information and the filing or provision of all reports and statements to
Participants, Beneficiaries or governmental agencies as shall be required by
law; 5.      To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof; 6.      To administer this Plan’s claims procedures; 7.      To
approve election forms and procedures for use under this Plan; and

--------------------------------------------------------------------------------

  

8.      To appoint a plan recordkeeper or any other agent, and to delegate to
them such powers and duties in connection with the administration of this Plan
as the Plan Administrator may from time to time prescribe.

     9.03 Binding Effect of Decision. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of this Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Plan, subject to decisions made or
taken following a Change of Control, to de novo review by an arbitrator acting
pursuant to Section 10.2.

     9.04 Compensation, Expenses and Indemnity. The members shall serve without
compensation for their services hereunder. The Plan Administrator is authorized
at the expense of the Plan Sponsor to employ such legal counsel and/or Plan
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder. Expense and fees in connection with the administration of this Plan
shall be paid by the Plan Sponsor.

     9.05 Plan Sponsor Information. To enable the Plan Administrator to perform
its functions, the Plan Sponsor shall supply full and timely information to the
Plan Administrator, on all matters relating to the Compensation of its
Participants, the date and circumstances of the Disability, death, or Separation
from Service of its Employees or Directors who are Participants’, and such other
pertinent information as the Plan Administrator may reasonably require.

     9.06 Periodic Statements. Under procedures established by the Plan
Administrator, a Participant shall be provided a statement of account on an
annual basis (or more frequently as the Plan Administrator shall determine) with
respect to such Participant’s Accounts and vested percentages thereof as of the
last day of the preceding calendar quarter and the then current contact
information for the Plan Administrator.

ARTICLE TEN
Miscellaneous

     10.01 Alienability. Neither the Participant, his widow, nor any other
beneficiary under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify, or otherwise
encumber in advance any of the benefits payable under this Agreement, in
addition no such benefit shall be subject to seizure for the payment of any
debts, judgments, alimony or separate maintenance, owed by the Participant or
his beneficiary or any of them, or be transferable by operation of law in the
event of bankruptcy, insolvency, or otherwise. In the event the Participant or
any beneficiary attempts assignment, commutation, hypothecation, transfer, or
disposal of the benefit hereunder the Plan Sponsor's liabilities shall forthwith
cease and terminate.

     10.02 Participation in Other Plans. Nothing contained in this Agreement
shall be construed to alter, abridge, or in any manner affect the rights and
privileges of the Participant to participate in and be covered by any Pension,
Profit-Sharing, Group Insurance, Bonus or similar employee plans which the Plan
Sponsor may now or hereafter have.

--------------------------------------------------------------------------------

     10.03 Reorganization. The Plan Sponsor shall not merge or consolidate into
or with another Plan Sponsor, or reorganize, or sell substantially all of its
assets to another Plan Sponsor, firm, or person unless and until such succeeding
or continuing Plan Sponsor, firm, or person agrees to assume and discharge the
obligations of the Plan Sponsor under this Agreement. Upon the occurrence of
such event, the term "Plan Sponsor" as used in this Agreement shall be deemed to
refer to such successor or survivor Plan Sponsor.

     10.04 Benefits and Burdens. This Agreement shall be binding upon and inure
to the benefit of the Participant and his personal representatives, to the Plan
Sponsor, and any successor organization which shall succeed to substantially all
of either the Plan Sponsor's assets or its business without regard to the form
of such succession.

     10.05 Notice. Any notice, consent or demand required or permitted to be
given under the provisions of this Plan shall be in writing and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed, it shall be sent by United States certified mail, postage prepaid,
addressed to the addressee’s last known address as shown on the records of the
Plan Sponsor. The date of such mailing shall be deemed the date of notice
consent or demand. Any person may change the address to which notice is to be
sent by giving notice of the change of address in the manner aforesaid.

     10.06 Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between the parties hereto, nor shall any
provision hereof restrict the right of the Plan Sponsor to discharge the
Participant, or restrict the right of the Participant to terminate his
employment.

     10.07 Tax Withholding. The Plan Sponsor shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

     10.08 Entire Agreement. This Agreement constitutes the entire agreement
between the Plan Sponsor and the Participant as to the subject matter hereof. No
rights are granted to the Participant by virtue of this Agreement other than
those specifically set forth herein.

     10.09 Designated Fiduciary. For purposes of the Employee Retirement Income
Security Act of 1974, if applicable, the Plan Sponsor shall be named fiduciary
and Plan Administrator under the Agreement. The named fiduciary may delegate to
others certain aspects of the management and operation responsibilities of the
plan, including the employment of advisors and the delegation of ministerial
duties to qualified individuals.

     10.10 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of New Jersey, except to the extent preempted
by the laws of the United States of America.

--------------------------------------------------------------------------------

     10.11 Compliance Clause. In the event any provision of this Agreement or
the application thereof, is or becomes inconsistent with Code Section 409A and
any regulations promulgated thereunder, such provision shall be void or
unenforceable. The other provisions of this Agreement shall remain in full force
and effect.

          IN WITNESS WHEREOF, the Plan Sponsor and the Participant has executed
this Agreement as of the day and year first written above.

WITNESS:

   Somerset Hills Bank     ___________________________________ By:
____________________________________       Title:
___________________________________     ___________________________________
_______________________________________   Stewart McClure, Jr.   Participant    

Somerset Hills Bank
Supplemental Executive Retirement Plan
Beneficiary Designation Form

     In accordance with the rights granted to me in the “Supplemental Executive
Retirement Plan”, I do hereby designate as Beneficiary thereunder to receive
payments thereunder in the event of my death:

     Primary Beneficiary: ______________________________________
     Relationship: ___________________________________

     1st Contingent Beneficiary: _________________________________
     Relationship: ___________________________________

     I further reserve the privilege of changing the Beneficiary herein named at
any time or times without the consent of any such beneficiary.

     This designation is made upon the following terms and conditions:

         1.      The word "Beneficiary" as used herein shall include the plural,
Beneficiaries, wherever the Agreement permits.   2. For purposes of this
Beneficiary Designation, no person shall be deemed to have survived the
Participant if that person dies within thirty (30) days of the Participant's
death.   3. Beneficiary shall mean the Primary Beneficiary if such Primary
Beneficiary survives the Participant by at least thirty (30) days, and shall
mean the 1st  

--------------------------------------------------------------------------------

           Contingent Beneficiary if the Primary Beneficiary does not survive
the Participant by at least thirty (30) days.     4.      If the Primary
Beneficiary shall be deceased on any annual payment date provided in said
Agreement, any and all remaining annual payments shall be payable to the 1st
Contingent Beneficiary unless the executors or administrators of said deceased
Beneficiary are named as Primary Beneficiary hereinabove.     5.      If more
than one Beneficiary is named within the same class (i.e., Primary or 1st
Contingent), then annual payments shall be made equally to such Beneficiaries
unless otherwise provided hereinabove. If any such Beneficiary dies while
receiving annual payments under said Agreement, any and all remaining payments
shall continue to be made to the surviving Beneficiaries of such class and to
the legal heirs of the deceased Beneficiary, which legal heirs shall receive the
amount which was being received by said deceased Beneficiary. If all of the
Beneficiaries of a class shall die, any and all remaining payments shall be made
to the next class of Beneficiaries, as provided under Paragraph 4 above.     6. 
    If none of the Beneficiaries named hereinabove are living on any said annual
payment date, any and all remaining payments shall be made to the Participant’s
executors or administrators, or upon their written request, to any person or
persons so designated by them.     7.      If any such annual payments shall be
payable to any trust, the Plan Sponsor shall not be liable to see to the
application by the Trustee of any payment hereunder at any time, and may rely
upon the sole signature of the Trustee to any receipt, release or waiver, or to
any transfer or other instrument to whomsoever made purporting to affect this
nomination or any right hereunder.     8.      A Participant’s Beneficiary
designation shall be deemed automatically revoked if the Participant names a
spouse as Beneficiary and the marriage is later dissolved or the spouse dies.
Without limiting the generality of the foregoing, the interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant or
whose marriage with the Participant has been dissolved shall automatically pass
to the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

     This designation cancels and supersedes any Designation of Beneficiary
heretofore made by me with respect to said Agreement and the right to receive
payments thereunder.

Dated: _________________
                            Participant:___________________________________________
   

Received this ___ day of ________________, 20__                    By:
_______________________________    
FOR THE PLAN SPONSOR
 


--------------------------------------------------------------------------------